DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2003/0094224).
Regarding claims 1-3, 7
Lee teaches a low sensitivity explosive comprising 85-96 wt % CL-20 and 4 to 15 % of a plasticized binder, where the CL-20 particles have an average particle size of not greater than 30 microns (abstract). Lee also teaches that the CL-20 particles preferably have a particle size of not greater than 10 microns, and more preferably a size of 1 to 4 microns (paragraph 0021).
Lee teaches that the binder coated CL-20 particles (i.e. granules) are preferably from about 0.85 to about 4 mm (i.e. 850-4,000 microns) (paragraph 0047).
Regarding claim 8
The sensitivity of a composition is a property of the composition. When the reference discloses all the limitations of a claim except a property or function, and the 
Regarding claim 9
The density of a composition is a property of the composition. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Regarding claim 10 and 12-13
Lee teaches a method of coating explosive particles by coating them with a binder (i.e. elastomeric material) (paragraph 0044).
Lee teaches that the explosive particles are mixed with water (i.e. a wet slurry) prior to the lacquer of binder being added, where the binder precipitates on the explosive particles (paragraph 0044).
Regarding claim 11
Lee teaches that the explosive is ground in a mill until the desired particle size is obtained (paragraph 0050).
Regarding claim 14
Although, Lee the temperature may be from 30 to 50 C (paragraph 0047).
Regarding claims 16-20
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (US 2003/0094224), as applied to claims 1-3, 7-14 and 16-20 above.
Regarding claim 4

Regarding claim 6
Lee teaches 4 to 15 wt % of a binder (abstract). As the ranges overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 15
Lee teaches that the formed granules are dried under vacuum at 49 to 54 C (paragraph 0048). This is equivalent to distilling the solvent from the mixture, and makes the limitation obvious if not anticipated.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2003/0094224) as applied to claims 1-4 and 6-15 above, and further in view of Nicolich et al. (USP 8,168,016).
Regarding claim 5
Although, Lee does not teach the claimed binder, Lee does teach the use of binders such as cellulose acetate butyrate in an insensitive explosive (paragraph 0018). However, Nicolich teaches that in insensitive explosives that cellulose acetate butyrate is functionally equivalent with a polyacrylate elastomer as a binder (column 4, lines 35-62). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Lee by using a polyacrylate binder with a reasonable expectation of success in making an insensitive explosive, as suggested by Nicolich.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/           Primary Examiner, Art Unit 1734